COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION


 Cause Number:              01-21-00113-CV
 Trial Court Cause
 Number:                    2020-31121
 Style:                     Irani Engineering
                            v Arcadia Gas Storage, LLC and Cardinal Gas Storage Partners LLC
 Date motion filed*:        August 9, 2021
 Type of motion:            Unopposed Motion for Extension of Time to File Appellant’s Reply Brief
 Party filing motion:       Bart Gooding
 Document to be filed:      Reply Brief

Is appeal accelerated?      Yes       No

 If motion to extend time:
          Original due date:                             August 20, 2021
          Number of previous extensions granted:         1
          Date Requested:                                September 10, 2021

Ordered that motion is:

             Granted
                   If document is to be filed, document due: September 10, 2021
                        Absent extraordinary circumstances, the Court will not grant additional motions to extend time


Judge’s signature: /s/ Justice Sarah Beth Landau
                           Acting individually          Acting for the Court


Date: August 17, 2021